DETAILED ACTION
	This Office action is in response to the amendment filed on May 13, 2022. Claims 1-33 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 13, 2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-33 are allowed.
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the rules do not require a one-to-one correlation between reference characters and leader lines, 37 CFR 1.84(q) states that leader lines are required for each reference character, meaning that every individual reference character needs a leader line. Furthermore, the fact that other patents were printed with labeling in the same manner is irrelevant to the present application.
Regarding Applicant’s argument that requiring each reference character to have its own leader line would clutter the drawings and make the drawings difficult to understand, Figs. 13 and 15 are cluttered and difficult to understand due to the objected to labeling. Examiner suggests a reference character be removed where two reference characters share a leader line, rather than including an additional leader line. For example, in Fig. 4, reference character “46” should be omitted because each individual sprocket is labeled 46A-G.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to because reference characters 46 and 46A-G, 54 and 68, 54 and 72, 57 and 60, 57 and 62, 54 and 70, 57 and 58, 57 and 60A, 54 and 54A, 54 and 54B, 57 and 58A share leader lines.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617